PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $12.00 for lost clothing. Inits Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that *46respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
Accordingly, the Court makes an award to the claimant for his loss in the amount of $12.00.
Award of $12.00.